Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to applicant arguments filled on 02/18/2021 for application 16/669012.
Claims 1, 10, and 17 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DelMonego et al. (US 2006/0184943 A1) in view of Breazeale, JR. (US 2017/0373871 A1).

In claim 1, a non-transitory computer storage media storing computer-executable instructions that, when executed by at least one processor, facilitate a method of assigning clinician resources, the method comprising: 
Delmonego teaches:
generating presence-event items by detecting a signal transmitter at a location using a signal receiver, the signal transmitter associated with a unique identifier of a clinician, wherein a presence-event item includes a time value and a location (Para. 23-24) ;
Delmonego does not explicitly teach however Breazeale teaches:
determining a clinician-location metric value for a clinician-location metric based on the time value and the location of the presence-event items, the clinician-location metric comprising an average time duration for the clinician in a patient space (Para. 6-
generating a resource-consumption score for the patient based on the clinician-location metric (Para. 6-10 wherein bills generated based on the resources used on a patient);
DelMonego further teaches:
predicting a capacity of the clinician based on the resource-consumption score (Para. 11 and 21 wherein clinicians can be assigned to patients based on their location and workload capacity); and 
based on the predicted capacity of the clinician, assigning the clinician to the patient (Para. 11, 16, and 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the assigning a clinician to a patient based on resource needs and tracked location of a clinician as taught in DelMonego with calculating resource used on a patient by tracking physicians movements as taught in Breazeale. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per claim 3, DelMonego teaches the media of claim 2, wherein the signal transmitter is a radio frequency identification (RFID) tag (Para. 23).

As per claim 4, DelMonego teaches the media of claim 3, wherein the plurality of signal receivers comprises RFID tag readers (Para. 23-24).

As per claim 5, DelMonego teaches the media of claim 1, further comprising providing the presence-event items at a client terminal (Para. 25-27).

As per claim 6, DelMonego teaches the media of claim 1, wherein the resource-consumption score indicates a relative amount of resources expended on the patient (Para. 11, 16, and 22).

As per claim 7, DelMonego teaches the media of claim 1, further comprising assigning a plurality of patients to the clinician and providing the assigned plurality of patients to the clinician as a list, wherein the list is provided at the startup of an application associated with a communication computing device of the clinician (Para. 16, 18, and 20).

As per claim 8, DelMonego teaches the media of claim 7, further comprising providing an event notification of the assigned plurality of patients to a data store (Fig. 4).

As per claim 9, DelMonego teaches the media of claim 1, wherein the resource-consumption score comprises a workload score that includes non-clinical information and an acuity score quantifying a level of difficulty of care of the patient (Fig. 4, Para. 11, 16, 20, and 21).

Claim 10-20 recite substantially similar limitations as seen in claims 1-9 and hence are rejected for similar rationale as noted above.

Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686